Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s amendment submitted April 9, 2021 After Final.

Withdrawn Rejections
	Applicant’s amendment submitted April 9, 2021, had been reviewed and found to be persuasive to overcome the rejection of claims 1-4, 6-10, 14, 22, and 24-27 under 35 USC 103 for being obvious over Pan and the rejection of claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 for being obvious over Satyraj et al., as the claims are amended to require a specific patient population having a specific CAIDE score of 10-15 at baseline.  However, the claims as amended would still be obvious over Pan or Satyraj in view of Kivipelto et al., as described in the previous office action submitted 2/8/2021 with respect to previous claim 18.  In addition, dependent claims 15, 16, 17, and 23 would be obvious over combinations of references including Kivipelto, for reasons of record in the previous office action.
	Applicant’s arguments and request for reconsideration submitted April 9, 2021 have been fully considered and not found to be persuasive to remove all of the rejections of record in the February 9, 2021 office action.  While Applicant correctly notes that the incorporation of the limitation of claim 18 into independent claim 1 would overcome certain rejections of record in the previous action, Applicant does not address the arguments of record in the rejections in view of Kivipelto, or explain why it would not simply be obvious to choose a patient from the population described by Kivipelto et al. having a CAIDE score as described, for treatment.
Rather, Applicant argues against other aspects of the rejections of record.  Applicant’s arguments are as follows:

	Applicant further argues that the specification contains evidence of unexpected results, specifically paragraphs 84 and 93, and figures 1 and 2 in the drawings which allegedly show that treatment with a composition labeled “T9” representing the claimed nutritional composition, produced superior results compared to any of the individual components alone when administered to human neurons in vitro.  However, in order to be persuasive to overcome a prima facie case of obviousness, evidence of unexpected results must represent a comparison of the claimed invention to the closest prior art.  As described in the 2/9/2021 final office action, the prior art already describes combinations of the various claimed ingredients, rather than administration of single ingredients as is the case in the comparative groups in figures 1 and 2.  Therefore the data provided do not represent a comparison to the closest prior art, and in fact it would have been expected form the disclosure of Pan, for example, that administering all of these ingredients to a subject together would have produced a better result than administering one ingredient individually.  Furthermore the actual differences between Pan and Satyraj et al. On one hand and the claimed invention on the other specifically concern the specific dosage of EPA administered, and the selection of a particular patient population.  Since the figures relied upon by Applicant concern results from an in vitro cell culture, they do not directly correlate to a particular daily dosage or patient population, and Applicant has not provided any explanation as to why one of ordinary skill in the art would have considered them as pointing to either a dosage of 0.5-1.0 
	For these reasons the claims are still considered to be unpatentable over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        4/21/2021